DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Dec. 2021 has been entered.
 	

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claim 1 limitation of “wherein the gas-liquid delivery unit prevents transmission of the pressure from the pump to the electrolysis unit” does not have antecedent basis in the specification. The claim 26 limitation “wherein the gas-liquid delivery unit prevents transmission of the pressure from the pump to the plurality of electrolysis cells of the electrolysis unit” does not have antecedent basis in the specification.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “wherein the electrolysis unit, the gas-liquid delivery unit, the first pipe, and the fine bubble generating unit, the second pipe and the pump form a hermetically sealed system”, where the first recited “and” is confusing as to if the hermetic seal is one or two systems. For examination purposes, the limitation will be interpreted as one system.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki et al. JP2011217785 published 4 Nov. 2011 as translated by EPO (hereafter Tomoyuki).

Regarding claim 1, Tomoyuki teaches a fine bubble generating apparatus (Fig 1) comprising:
an electrolysis unit (electrolyzed water generator, ¶19) that electrolyzes raw water (20) to produce electrolyzed water (16) and cracked gas (17);
a gas-liquid delivery unit (2) that mixes the electrolyzed water and the cracked gas and delivers mixed liquid (¶21);
a first pipe (hoses from inlet 17 to unit 2 and from inlet 16 to unit 2) that supplies the electrolyzed water and the cracked gas from the electrolysis unit to the gas-liquid delivery unit (¶21);
a fine bubble generating unit (10) that generates fine bubbles in the mixed liquid supplied from the gas-liquid delivery unit, by physical collisions (¶23);
a second pipe (pipe system from 2 to 10 in Fig 1) that supplies the mixed liquid from the gas-liquid delivery unit to the fine bubble generating unit; and
a pump (3) that is provided in the second pipe and that pumps the mixed liquid to the fine bubble generating unit under pressure (¶21),
wherein the gas-liquid delivery unit prevents transmission of the pressure from the pump to the electrolysis unit (where the pump is after the tank in the direction of fluid flow; where the prior art has all the structure of the claimed invention and would be expected to perform the function, see MPEP §2114, §2115, §2173.05(g)).
Tomoyuki further teaches where the apparatus sterilizes water (¶9).
Tomoyuki does not teach:
a first pipe that supplies the electrolyzed water and the cracked gas from the electrolysis unit to the gas-liquid delivery unit in a hermetically sealed state;
a second pipe that supplies the mixed liquid from the gas-liquid delivery unit to the fine bubble generating unit in the hermetically sealed state; and
wherein the electrolysis unit, the gas-liquid delivery unit, the first pipe, and the fine bubble generating unit, the second pipe and the pump form a hermetically sealed system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first (hoses from inlet 17 to unit 2 and from inlet 16 to unit 2) and second (pipe system from 2 to 10 in Fig 1) pipes of Tomoyuki by incorporating a hermetic seal in order to maintain sterilization (¶9) and not to introduce further contaminants.
The modification would have resulted in:
a first pipe that supplies the electrolyzed water and the cracked gas from the electrolysis unit to the gas-liquid delivery unit in a hermetically sealed state;
a second pipe that supplies the mixed liquid from the gas-liquid delivery unit to the fine bubble generating unit in the hermetically sealed state; and
wherein the electrolysis unit, the gas-liquid delivery unit, the first pipe, and the fine bubble generating unit, the second pipe and the pump form a hermetically sealed system.

Regarding claim 2, Tomoyuki teaches all the limitations of claim 1. Tomoyuki further teaches wherein pressure in the first pipe is negative pressure (¶21).
Further, the Tomoyuki first pipe would be fully capable of having a negative pressure depending on the operating conditions of the apparatus (for instance head pressure of tank 1 and parameters of pump 3). See MPEP §2114, §2115, §2173.05(g).

Regarding claim 3, Tomoyuki teaches all the limitations of claim 1. Tomoyuki further teaches wherein pressure in the first pipe is negative pressure (¶21).
Tomoyuki does not state wherein pressure in the first pipe ranges from -15 kPa to 15 kPa.
The Tomoyuki first pipe would be fully capable of having a pressure from -15 kPa to 15 kPa depending on the operating conditions of the apparatus (for instance head pressure of tank 1 and parameters of pump 3). See MPEP §2114, §2115, §2173.05(g).

Regarding claim 4, Tomoyuki teaches all the limitations of claim 1. Tomoyuki further teaches wherein pressure in the second pipe is positive pressure (¶30).
Further, the Tomoyuki second pipe would be fully capable of having a positive pressure depending on the operating conditions of the apparatus (for instance the operating parameters of pump 3). See MPEP §2114, §2115, §2173.05(g).

Regarding claim 5, Tomoyuki teaches all the limitations of claim 1. Tomoyuki further teaches wherein pressure in the second pipe is positive pressure (¶30).
Tomoyuki does not state wherein pressure in the second pipe ranges from -15 kPa to 15 kPa.
The Tomoyuki second pipe would be fully capable of having a pressure from -15 kPa to 15 kPa depending on the operating conditions of the apparatus (for instance the operating parameters of pump 3). See MPEP §2114, §2115, §2173.05(g).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki as applied to claim 1 above, and further in view of Abe et al. US 7,997,563 (hereafter Abe).

Regarding claim 6, Tomoyuki teaches all the limitations of claim 1. Tomoyuki further teaches a gas-liquid delivery unit (2)
Tomoyuki does not teach:
wherein the gas-liquid delivery unit generates a vortex flow by high-speed swirling.
Abe teaches a gas-liquid delivery unit (Fig 1):
wherein the gas-liquid delivery unit generates a vortex flow by high-speed swirling (6c).
Abe teaches where the unit provides better mixing (col 2 lines 29-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas-liquid delivery unit of Tomoyuki (2) by incorporating the gas-liquid delivery unit of Abe (Fig 1) in order to provide better mixing (col 2 lines 29-57).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki as applied to claim 1 above, and further in view of Abe et al. US 7,997,563 (hereafter Abe) and JPS5639121 published 13 Apr. 1981 (hereafter ‘121).

Regarding claims 6 and 8, Tomoyuki teaches all the limitations of claim 1. Tomoyuki further teaches a gas-liquid delivery unit (2)
Tomoyuki does not teach:
the gas-liquid delivery unit includes
a cylinder that has a first base surface and a second base surface opposite form the first base surface, and that causes medium liquid supplied from a plurality of paths to flow from the first base surface toward the second base surface,
a plurality of introducing portions that introduce the medium liquid from the first base surface or from vicinity of the first base surface into the cylinder such that the medium liquid swirls inside the cylinder, and
an outlet port provided at or in vicinity of a center of the second surface.
Abe teaches a gas-liquid delivery unit (Fig 1):

the gas-liquid delivery unit includes
a cylindrical portion (labelled below) that has a first base surface (surface of body 3a which faces outlet 6d, labelled below) and a second base surface (conical section 4a) opposite form the first base surface, and that causes medium liquid supplied from a plurality of paths (paths of 6a in Fig 1) to flow from the first base surface toward the second base surface (as shown in Fig 1, see flow line 6c),
a plurality of introducing portions (3d) that introduce the medium liquid from the first base surface or from vicinity of the first base surface into the cylindrical portion such that the medium liquid swirls (6c) inside the cylindrical portion, and
an outlet port (4c) provided at or in vicinity of a center of the second surface.
[AltContent: arrow][AltContent: textbox (Second base)][AltContent: textbox (First base)][AltContent: textbox (Cylindrical portion)][AltContent: textbox (Cylindrical portion)][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Abe teaches where the unit provides better mixing (col 2 lines 29-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas-liquid delivery unit of Tomoyuki (2) by incorporating the gas-liquid delivery unit of Abe (Fig 1) in order to provide better mixing (col 2 lines 29-57).
‘121 teaches a mixing cylinder (Fig 2) where the second base surface (1”) circular (in contrast to the conical second base surface of Abe). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas-liquid delivery unit of Tomoyuki (2) by incorporating the circular second base surface (1”) of ‘121 as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A, where having a flat base rather than a conical base would have yielded predictable results of the mixed fluid exiting the outlet). The modification would have resulted in the cylindrical portion being a cylinder. 
Further, MPEP §2144.04 IV B states that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas-liquid delivery unit of Tomoyuki (2) by incorporating the circular second base surface (1”) of ‘121 as a matter of obvious change of shape (MPEP §2144.04 IV B). 


Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki as applied to claim 1 above, and further in view of “Electrolytic cell” Wikipedia published 24 Apr. 2013 accessed at <https://en.wikipedia.org/w/index.php?title=Electrolytic_cell&oldid=551966848> (hereafter Electrolytic).

Regarding claim 7, Tomoyuki teaches all the limitations of claim 1. Tomoyuki further teaches the gas-liquid delivery unit mixes the electrolyzed water and the cracked gas supplied from the plurality of electrolysis cells and delivers the mixed liquid (as shown in Fig 1).
Tomoyuki does not teach wherein the electrolysis unit includes a plurality of electrolysis cells.
Electrolytic teaches where electrolysis units can include an electrolysis cell in order to electrolyze water (Uses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolysis unit (electrolyzed water generator, ¶19) of Tomoyuki by incorporating the electrolysis cell of Electrolytic in order to electrolyze water (Uses).
MPEP §2144.04 VI	B states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolysis cells of the Electrolytic/Tomoyoku by using a plurality of electrolysis cells as a matter of obvious duplication of parts.

Regarding claim 26, Tomoyuki in view of Electrolytic teaches all the limitations of claim 1. Tomoyuki further teaches wherein the gas-liquid delivery unit prevents transmission of the pressure from the pump to the electrolysis unit to prevent damage to the electrolysis unit (where the pump is after the tank in the direction of fluid flow; where the prior art has all the structure of the claimed invention and would be expected to perform the function, see MPEP §2114, §2115, §2173.05(g)).
The combination of Tomoyuki and Electrolytic teaches wherein the gas-liquid delivery unit prevents transmission of the pressure from the pump to the plurality of electrolysis cells of the electrolysis unit.


Response to Arguments
The following is a response to Applicant’s arguments filed 1 Dec. 2021:

Applicant argues that antecedent basis exists for the claim terminology of claim 1 “wherein the gas-liquid delivery unit prevents transmission of the pressure from the pump to the electrolysis unit” and claim 26 “wherein the gas-liquid delivery unit prevents transmission of the pressure from the pump to the plurality of electrolysis cells of the electrolysis unit”, where Applicant cites US 2019/0240629 ¶74-75 (originally filed Specification page 15 line 9 – page 16 line 5).
Examiner disagrees. The cited section does not include at least the word “prevent” and therefore does not provide antecedent basis.

Applicant argues that the 112d rejection of claim 26 is overcome by amendment.
Examiner agrees and the rejection is withdrawn. 

Applicant argues that Tomoyuki does not teach the hermetically sealed system.
Examiner agrees, however in view of the Tomoyuki teaching such a hermetically sealed system would have been obvious.
The Merriam-Webster online dictionary defines “hermetic” as “airtight” (definition 2a, accessed at <https://www.merriam-webster.com/dictionary/hermetic>). Tomoyuki teaches where water is electrolyzed in tank 1, the gas and water are each captured (via ports 16 and 17), and the gas and liquid are then mixed (at mixer 2). The fine bubble mixer is dispensed through spout 11. Because the system captures the generated gas and then produces water fine bubbles as the product to be dispensed, one of ordinary would recognize that maintaining all the product would have been obvious. Thus, to avoid the gas leaking out of the system, one of ordinary skill in the art would have found it obvious to make the system hermetically sealed.

Applicant argues that “In a hermetically sealed system, when electrolytic water is suctioned by the pump from the electrolysis cell separated by an ion exchange membrane without a pressure reducing mechanism such as a gas-liquid delivery unit, the pulsation of the pump and the pressure difference caused by the difference in power of the pump between the alkaline electrolytic water side and the acidic electrolytic water side are transmitted to the membrane of the electrolysis cell, resulting in problems such as stretching or tearing of the membrane.”
The arguments are not commensurate in scope with the claims. An ion exchange membrane and pressure reducing mechanism are not claimed.

Applicant argues that “Tomoyuki (JP2011217785) describes an open system, i.e., a system in which the components are open to the atmosphere.”
Examiner disagrees. Applicant does not provide support for the Tomoyuki system being open to the atmosphere, and thus the Argument contains an unsupported allegation.

Applicant argues that “Even assuming that one of ordinary skill in the art would provide sterilized water, the resulting system of Tomoyuki would have components in a hermetically sealed system as claimed.”
Examiner notes that given the previous arguments, Applicant likely intended to state “Even assuming that one of ordinary skill in the art would provide sterilized water, the resulting system of Tomoyuki would have components in a hermetically sealed system as claimed.”
Nonetheless, Examiner agrees that one of ordinary skill in the art would provide sterilized water given that Tomoyuki teaches in ¶1 “The present invention relates to a sterilizing and cleaning treatment apparatus and a method thereof, and particularly to a sterilizing and cleaning treatment apparatus and a method thereof using hypochlorous acid water useful for cleaning, sterilizing and disinfecting fingers and various medical instruments.” Examiner maintains that one of ordinary skill in the art would provide sterilized water and that the resulting system of Tomoyuki would have components in a hermetically sealed system as claimed.

Applicant argues that Yomoyuki in view of Abe does not teach the newly amended claim 8.
Examiner agrees. Abe does not teach where the gas liquid deliver unit includes the cylinder as claimed. However, upon further search and/or consideration, the limitation is taught by ‘121.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776